FILED
                                                                  IN THE OFFICE OF THE
                                                               CLERK OF SUPREME COURT
                                                                     AUGUST 19, 2021
                                                                STATE OF NORTH DAKOTA


                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                  2021 ND 156



Interest of G.J.E.P., Jr., minor child


State of North Dakota,                             Petitioner and Appellee
      v.
G.J.E.P., Sr., father,                           Respondent and Appellant
      and
G.J.E.P., Jr., child; J.R., mother;                          Respondents

                                  No. 20210188




Interest of M.V.P., minor child

State of North Dakota,                             Petitioner and Appellee

      v.

G.J.E.P., Sr., father,                           Respondent and Appellant

      and

M.V.P., child; J.R., mother;                                 Respondents



                                  No. 20210189
Appeal from the Juvenile Court of Grand Forks County, Northeast Central
Judicial District, the Honorable John A. Thelen, Judge.

AFFIRMED.

Per Curiam.

Jacqueline A. Gaddie, Assistant State’s Attorney, and Samantha Schmidt,
under the Rule on Limited Practice of Law by Law Students, Grand Forks, ND,
for petitioner and appellee; submitted on brief.

Ashley K. Schell, Williston, ND, for respondent and appellant; submitted on
brief.
     Interest of G.J.E.P. and M.V.P. - Nos. 20210188 and 20210189

Per Curiam.

[¶1] G.P. Sr. appeals from a juvenile court judgment terminating his parental
rights to G.P. Jr. and M.P. G.P. Sr. argues the evidence presented at trial does
not support a finding, by clear and convincing evidence, that it was in the
children’s best interests to terminate his parental rights. He claims
alternatives to termination were available. After reviewing the record, the
court’s findings are supported by clear and convincing evidence and are not
clearly erroneous. The court did not abuse its discretion in terminating G.P.
Sr.’s parental rights. We summarily affirm under N.D.R.App.P. 35.1(a)(2) and
(4).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1